Citation Nr: 0910772	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  04-09 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1982 to November 
1982.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the claim for service 
connection.

The Veteran requested a hearing before the Board.  The 
requested hearing was conducted in September 2005 by the 
undersigned Veterans Law Judge. 

In February 2007, the Board remanded this claim for 
additional development.  That development having been 
completed, the claim has been returned to the Board and is 
now ready for appellate disposition.


FINDING OF FACT

Sinusitis is shown to be causally or etiologically related to 
service.


CONCLUSION OF LAW

Service connection for sinusitis is established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2008).  In this 
case, the Board is granting in full the benefit sought on 
appeal.  Consequently, the Board finds that any lack of 
notice and/or development, which may have existed under the 
VCAA, cannot be considered prejudicial to the Veteran, and 
remand for such notice and/or development would be an 
unnecessary use of VA time and resources.


II.  Entitlement to Service Connection for Sinusitis

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 
2002); 38 C.F.R. § 3.303(a) (2008).  In order to prevail on 
the issue of service connection on the merits, there must be: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of matter, 
the benefit of the doubt will be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).

The Veteran is seeking entitlement to service connection for 
sinusitis.  The Veteran most recently asserted that her 
sinusitis began during service.  However, in the past she has 
claimed that her sinusitis began prior to service and was 
aggravated by active duty.

Service treatment records were reviewed.  During the 
Veteran's January 1982 enlistment examination, the Veteran 
noted a history of hay fever, and the doctor indicated that 
she had seasonal hay fever, but was not taking a prescription 
medication.  There was also a notation that the Veteran 
underwent plastic surgery to her face after a car accident in 
December 1976.     

In April 1982, the Veteran complained of watery, burning 
eyes.  It was noted that the Veteran had a history of hay 
fever and variable allergies.  She was diagnosed with hay 
fever, and prescribed Drixoral.

VA outpatient records were also reviewed.  The Veteran was 
treated on multiple occasions for chronic sinusitis.  The 
earliest after discharge from service was March 1986.  She 
currently uses a nasal spray on a daily basis, and suffers 
from allergic rhinitis and sinusitis.

The Veteran was afforded a VA examination in August 2002.  
The examiner stated that the Veteran's nose, nasopharynx, 
mouth, larynx, and neck examinations were all within normal 
limits.  The examiner additionally noted that the Veteran had 
allergic rhinitis intermittently with no nasal obstruction 
and no nasal polyps.  No nexus opinion was given.

The Veteran was afforded an additional VA examination in 
October 2008.  The examiner noted that the nasal examination 
revealed some nasal congestion, but with no significant 
obstruction on either side of the nose.  The Veteran has been 
a poor historian regarding the date of onset of her sinus 
problems, and as a result, the examiner noted that he was 
unable to give an opinion as to the exact date of the 
beginning of the Veteran's disability.  However, the examiner 
did opine that it is at least as likely as not that the 
Veteran's symptoms of nasal problems were worsened during her 
time when she was in the Carolinas.  The Veteran was in South 
Carolina during active duty, as evidenced in her service 
treatment records.

Although the evidence is unclear whether the Veteran's 
sinusitis pre-existed service, in view of the totality of the 
evidence, the Board finds that the evidence is at least in 
equipoise as to whether the Veteran's current sinusitis is 
etiologically related to her nasal problems during active 
service.  Upon resolution of every reasonable doubt in the 
Veteran's favor, the Board concludes that service connection 
is warranted for sinusitis.


ORDER

Service connection for sinusitis is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


